Opinion issued December 16, 2010
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01008-CR
———————————
IN RE JERRY
WIGFALL, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Jerry Wigfall, has filed a pro se petition for writ
of mandamus, asking this court to direct respondent* to rule on his “Amended Motion to Reduce
Third Degree Felony to Misdemeanor” and his motion to dismiss his
court-appointed attorney.  We deny the
petition for writ of mandamus.
          To establish that the trial court
abused its discretion by failing to rule, a relator must show that the trial
court (1) had a legal duty to perform a nondiscretionary act, (2) was asked to
perform that act, and (3) failed or refused to do so.  Barnes
v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding). Specifically, the relator must show that the trial court received
the motion, was aware of it, and was asked to rule on the motion. Id. Here, relator has not provided us
with a record showing that the trial court received his motions, was aware of
them, was asked to rule, and refused to rule. 
See id.
          Relator’s petition does not meet the
requirements of the Texas Rules of Appellate Procedure. See, e.g., Tex.
R. App. P. 52.3(k) (requiring certified or sworn copy of any order
complained of or any other document showing matter complained of).
Accordingly,
we deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).




*           Respondent
is The Honorable Mark Kent Ellis of the 351st District Court, Harris County, Texas.